Mr. Hume of the Plantiffs Council moved that the Exceptions taken to the Defendants Answer in this Cause may be Referred to the Master. Mr. Whitaker of the Defendants Council, prays that the Defendants Answer may be now read and Submitts to the Judgment of the Court, whether the Exceptions taken thereto are Sufficient.
Ordered that the Bill Answer and Exceptions be now read, which was read accordingly.
Ordered that the said Exceptions be Argued to Morrow by three of the Clock in the afternoon before this Court.
Intr.
J. Skene Register